Case 1:21-cv-01873-AT Document 22 Filed 06/15/21 Page 1 of 2
         Case 1:21-cv-01873-AT Document 22 Filed 06/15/21 Page 2 of 2




      6. By September 1, 2021, Plaintiff shall submit an updated proposed default judgment with
         calculations of interest as of September 7, 2021, and serve it on Defendant by first-class
         mail and service on the Secretary of State under N.Y. Business Corp. Law § 306. By
         September 3, 2021, Plaintiff shall file proof of service on the docket.

      SO ORDERED.

Dated: June 15, 2021
       New York, New York




                                                2
